EXHIBIT 10.106 STOCK PURCHASE AGREEMENT by and among Xfone, Inc. a Nevada Corporation, as Purchaser, NTS Communications, Inc., a Texas corporation, as the Company, and The Shareholders of the Company, set forth herein as Sellers August 22, 2007 TABLE OF CONTENTS Article I Definitions. 1 1.1 Defined Terms 1 1.2 References and Titles 12 Article II Contemplated Transactions 13 2.1 Transaction 13 2.2 Purchase Price; Payment and Working Capital Adjustment 13 2.3 The Closing 17 2.4 Distribution Prior to Closing 17 2.5 Conditions to Purchaser’s Obligation to Close 18 2.6 Conditions to Company’s and Sellers’ Obligations to Close 20 2.7 Items to be Delivered by the Sellers and the Company 21 2.8 Items to be Delivered by Purchaser 21 Article III Seller’s Representations and Warranties Concerning Transaction 22 3.1 Organization of Seller 22 3.2 Authorization of Transaction 22 3.3 Required Regulatory Approvals and Filings; Consents 22 3.4 Non-contravention 22 3.5 Company Shares 23 3.6 Brokers’ Fees 23 3.7 Knowledge, Access and Sophistication 23 3.8 Tax Matters 23 3.9 No Other Seller Representations 24 3.10 Jackson Walker 24 Article IV Purchaser’s Representations and Warranties 24 4.1 Organization of Purchaser 24 4.2 Authorization of Transaction 24 4.3 Required Regulatory Approvals and Filings; Consents 24 4.4 Non-contravention 25 4.5 Issuance of Shares 25 4.6 Purchaser’s SEC Filings and Financial Statements 25 4.7 Financing 26 4.8 Brokers’ Fees 26 4.9 Investment Representations 26 4.10 No Knowledge of Certain Conditions 26 4.11 Due Diligence Investigation; No Representations or Warranties 26 4.12 No Other Purchaser Representations 26 Article V Representations and Warranties of the Company 27 5.1 Organization, Qualification, and Corporate Power 27 5.2 Capitalization 27 5.3 Subsidiaries 27 5.4 Non-contravention 27 5.5 Brokers’ Fees 28 5.6 Title and Sufficiency of Assets 28 5.7 Licenses, Permits, Compliance 28 5.8 Financial Statements 29 5.9 Events Subsequent to Most Recent Financial Statements 29 5.10 Undisclosed Liabilities 31 5.11 Legal Compliance 31 5.12 Tax Matters 31 5.13 Real Property, Network 32 5.14 Intellectual Property 34 5.15 Contracts 35 5.16 Customers and Suppliers 36 5.17 Inventories 37 5.18 Notes and Accounts Receivable 37 5.19 Powers of Attorney; Authorized Signatories; Bank Accounts 37 5.20 Litigation 37 5.21 Warranties 37 5.22 Employees 37 5.23 Transactions with Affiliates 38 5.24 Employee Benefits 39 5.25 Guaranties 40 5.26 Insurance 40 5.27 Environmental Matters 40 5.28 Certain Payments 41 5.29 Disclosure 41 Article VI Pre Closing Obligations 42 6.1 General 42 6.2 Regulatory Matters and Approvals 42 6.3 Operation of Business 42 6.4 Notice of Developments 43 6.5 Exclusivity 44 6.6 Risk of Customer Loss 44 6.7 Public Disclosure. 45 6.8 AMEX and Shareholder Approval; Information Statement 45 6.9 Metro Tower Inspection and Abatement Matters 47 6.10 Insurance 48 6.11 Levelland Segregated Account 48 Article VII Remedies for Breaches of this Agreement 49 7.1 Termination Events 49 7.2 Effect of Termination 49 7.3 Survival of Representations, Warranties and Covenants 50 7.4 Indemnification Provisions for Purchaser’s Benefit 50 7.5 Indemnification Provisions for Seller’s Benefit 51 7.6 Indemnification Procedures 52 7.7 Other Indemnification Provisions 53 7.8 Exclusive Remedy; Escrow 54 Article VIII Post-Closing Covenants & Other Agreements 55 8.1 Non-Participating Shareholders 55 8.2 Indemnification 55 8.3 Employee Benefits 55 8.4 Further Assurances 55 8.5 Third Party Beneficiaries 55 8.6 Metro Tower Disclaimer 56 8.7 Releases 56 Article IX Miscellaneous 57 9.1 No Third-Party Beneficiaries 57 9.2 Succession and Assignment 57 9.3 Notices 57 9.4 Amendments and Waivers 59 9.5 Severability 59 9.6 Expenses 59 9.7 Construction 59 9.8 CONSULTATION WITH INDEPENDENT COUNSEL 60 9.9 Governing Law; Choice of Forum 60 9.10 Consent to Jurisdiction; Venue 60 9.11 Incorporation of Annexes, and Schedules 61 9.12 Entire Agreement 61 9.13 Counterparts 61 Exhibits Exhibit A—Release Exhibit B—Escrow Agreement Exhibit C—Lease Agreement Exhibit D—Non-Compete Agreement STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into on this 22 day of August, 2007 (the “Effective Date”), by and among Xfone, Inc., a Nevada corporation (“Purchaser”), NTS Communications, Inc., a Texas corporation (the “Company”), and each of the persons identified on the signature page of this Agreement (each a “Seller” and collectively, the “Sellers”).The Purchaser, the Company and each Seller is referred to individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, Sellers in the aggregate own 1,077,618 shares of Common Stock of the Company, representing more than 80% of the Equity Interests entitled to vote with respect to the election of members of the Board of Directors of the Company; and WHEREAS, each Seller desires to sell, and Purchaser desires to acquire, all of the Seller’s Equity Interests in the Company; and WHEREAS, the Parties hereto desire to set forth the terms pursuant to which the transactions described above shall be consummated. NOW, THEREFORE, in consideration of the above premises and the respective representations, warranties, agreements and conditions herein set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS. 1.1Defined Terms.As used in this Agreement, each of the following terms has the meaning given in this Section 1.1 or in the Section referred to below: “Abatement Matters” has the meaning set forth in Section 6.9(c). “Adverse Consequences” means, with respect to any Person, all actions, suits, proceedings, hearings, investigations, charges, complaints, claims, demands, injunctions, judgments, orders, decrees, rulings, Damages, Liabilities, Taxes and Liens. “Affiliate” means, with respect to any Person, each other Person that directly or indirectly (through one or more intermediaries or otherwise) controls, is controlled by, or is under common control with such Person.The term “control” (including the terms “controlled by” and “under common control with”) means the ownership, directly or indirectly, of an Equity Interest entitled to cast more than fifty percent (50%) of the votes entitled to be cast with respect to the election of members of the Board of Directors or other governing body of such Person. -1- “Affiliated Group” means any affiliated group within the meaning of Code §1504(a), or any consolidated, combined, unitary, or similar group under a similar provision of any state, local or foreign Tax Law. “Agreement” has the meaning set forth in the introductory paragraph. “Allocable Sale Price” has the meaning set forth in Section 2.2(b). “Allocable Share” means, with respect to a holder of Equity Interests, or any group thereof, receiving a particular distribution of money or property, or being subject to a particular adjustment or Liability, the fraction obtained by dividing the Equity Interests of that holder by the Equity Interests of all holders, or of all holders that are members of the group in question. “AMEX” has the meaning set forth in Section 2.2(c). “Arbitrator”has the meaning set forth in Section 2.2(e). “Assignment” has the meaning set forth in Section 2.5(s). “Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day on which commercial banks in Dallas, Texas are authorized or required to be closed. “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended. “Claim Notice” has the meaning set forth in Section 7.6(a). “Closing” has the meaning set forth in Section 2.3. “Closing Date” has the meaning set forth in Section 2.3. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. “Code” means the Internal Revenue Code of 1986, as amended (and reference to a Code section refers also to all temporary and final treasury regulations thereunder). “Common Stock” means the Company’s Common Stock, no par value per share. “Communications Licenses” means Permits issued by the FCC, State PUCs or any other Governmental Authority that regulates telecommunications in each applicable jurisdiction in which the Company or its Subsidiaries conducts business. “Company” has the meaning set forth in the first paragraph of this Agreement and including all of the Subsidiaries of the Company. “Company Shares” means all of the Company’s Common Stock. “Company Releasees” has the meaning set forth in Section 8.7(a). -2- “Contemplated Transactions” means all of the transactions contemplated by this Agreement, including but not limited to the transactions contemplated in Article II. “Contract” means all agreements, contracts, obligations or undertakings, written or oral; provided, that in the case of any oral agreement, contract, obligation or undertaking, such agreement, contract, obligation or undertaking involves consideration in excess of $1,000 (including any amendments and other modifications thereto). “Current Assets” shall mean the sum of those accounts required to be included in the determination of current assets in accordance with GAAP and consistent with the Company’s Financial Statements, including the following accounts: (i) cash, (ii) accounts receivable, net of allowances for bad debts, (iii) miscellaneous current receivables, (iv) accounts receivable for unbilled revenues, (v) prepaid insurance, (vi) other prepaid expenses, (vii) inventory interconnect equipment, (viii) accrued interest receivable net of intercompany accrued interest, and (ix) other current assets; provided that the foregoing accounts shall be adjusted appropriately to exclude intercompany or similar duplicating accounts, and provided further that Current Assets shall not include any Levelland Investment. “Current Liabilities” shall mean the sum of those accounts required to be included in the determination of current liabilities in accordance with GAAP and consistent with the Company’s Financial Statements, including the following accounts: (i) accounts payable – trade, (ii) accrued expenses, (iii) accrued payroll taxes, (iv) accrued payroll, (v) other accrued taxes, (vi) accrued other expense and (vii) other current liabilities; provided that the foregoing shall be adjusted appropriately to exclude intercompany or similar duplicating accounts and shall not include any Levelland Debt. “Damages” means any and all obligations, damages, losses, liabilities, fines, penalties, judgments, amounts paid in settlement, diminution in value whether or not involving a Third Party claim and all costs and expenses (including court costs and legal and other professional fees and expenses) actually incurred in investigating, defending and preparing for any claim, demand, charge, suit, litigation or judicial or administrative proceeding. “Deductible” has the meaning set forth in Section 7.4(b). “Dispute Statement” has the meaning set forth in Section 7.6(b). “DOL” has the meaning set forth in Section 5.24(b). “Due Diligence Materials” means (a) all due diligence materials provided for review or distributed in written, electronic or digital form by Seller, the Company or their respective representatives to Purchaser or its representatives, (b) all written or electronic answers provided by Seller, the Company or their respective representatives to questions of Purchaser or its representatives, and (c)all materials contained in data rooms established for purposes of providing due diligence materials to Purchaser or its representatives provided by Seller, the Company or their respective representatives to Purchaser or its representatives. “Effective Date” has the meaning set forth in the preamble hereof. -3- “Election Period” has the meaning set forth in Section 2.2(c). “Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in ERISA §3(3)) and any other material employee benefit plan, program or arrangement of any kind maintained by the Company and any ERISA Affiliate to which the Company contributes or has contributed. “Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2). “Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1). “Environmental Permits” has the meaning set forth in Section 5.27(e). “Environmental Requirements” shall mean, as amended and as now in effect, all Legal Requirements concerning pollution or protection of the environment, including, without limitation, all those relating to the presence, use, production, generation, handling, transportation, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control, or cleanup of any Hazardous Material, substances, or wastes, chemical substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise, or radiation. “Equity Interest” means (i) the equity ownership rights in a business entity, whether a corporation, company, joint stock company, limited liability company, general or limited partnership, joint venture, bank, association, trust, trust company, land trust, business trust, sole proprietorship or other business entity or organization, and whether in the form of capital stock, ownership unit, limited liability company interest, limited or general partnership interest or any other form of ownership, and (ii) also includes all Equity Interest Equivalents. “Equity Interest Equivalents” means all rights, warrants, options, convertible securities or indebtedness, exchangeable securities or other instruments, or other rights that are outstanding and exercisable for or convertible or exchangeable into, directly or indirectly, any Equity Interest at the time of issuance or upon the passage of time or occurrence of some future event. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” shall mean any other person or entity under common control with the Company or its parent, as applicable, within the meaning of Section 414(b), (c), (m) or (o) of the Code. “Escrow Agent” means the Escrow Agent provided for in the Escrow Agreement. “Escrow Agreement” has the meaning set forth in Section 2.5(m). “Escrow Amount” has the meaning set forth in Section 2.2(b)(ii). “Estimated Working Capital” shall mean an estimate of the positive difference between the Current Assets and the sum of Current Liabilities and Other Liabilities of the Company on the day preceding the Closing, determined by the Sellers in accordance with Section 2.2. -4- “Exchange Act” mean the Securities Exchange Act of 1934, as amended. “Expiration Date” shall mean January 15, 2008 or such later date as determined pursuant to the terms and conditions of Section 6.8(d). “Fair Market Value” means, as of any date, the value of Xfone Common Stock as determined below. The Fair Market Value on any date on which shares of Xfone Common Stock are registered under Section12 of the Exchange Act (a)if the Xfone Common Stock is admitted to quotation on the Nasdaq over the counter market or any interdealer quotation system and closing prices are reported, the Fair Market Value on any date shall be the average of the closing prices reported for the Xfone Common Stock on such market or system for the ten (10) trading days preceding such date on which a closing price is report or, if closing prices are not reported, the Fair Market Value on any given date shall be the average of the following for the ten (10) trading days preceding such date: the average of the highest bid and lowest asked prices of the Xfone Common Stock reported for each such date or, if no bid and asked prices were reported for such date, for the last day preceding such date for which such prices were reported, (b)if the Xfone Common Stock is admitted to trading on a national securities exchange, including the New York Stock Exchange, AMEX and the Nasdaq National Market, or Nasdaq Small Cap Market, the Fair Market Value on any date shall be the average of the closing price reported for the Xfone Common Stock on such exchange or system for the ten (10) trading days preceding such date on which a closing price was report, or (c)in the absence of an established market for the Xfone Common Stock, the Fair Market Value determined in good faith by the Purchaser and the Sellers’ Representative and such determination shall be conclusive and binding on all persons. “FCC” means the Federal Communications Commission. “Filing” means all filings, notices, reports, returns, registrations, statements or applications, together with any amendments thereto, required to be filed with any Governmental Authority under any Legal Requirements other than those for which the failure to file will not have any Adverse Consequences. “Financial Statements” has the meaning set forth in Section 5.8. “Financing Documents” has the meaning set forth in Section 6.8(d)(ii). “GAAP” means United States generally accepted accounting principles as in effect from time to time, consistently applied. “Governmental Authority” means any federal, state, county or municipal government, any agency or commission with statewide jurisdiction, any court or Arbitrator in any case that has jurisdiction over Seller, the Company or Purchaser or any of their respective properties or assets. “Governmental Authorization” means any approval, consent, assignment, novation, exemption, license, permit, waiver, or other authorization issued, granted, given, or otherwise made available by or under the authority of any Governmental Authority or pursuant to any Legal Requirement. -5- “Hazardous Material” means:(i) any “hazardous substance,” “hazardous waste” or “solid waste,” as defined by CERCLA, any analogous state or local statutes, or any regulations promulgated thereunder, (ii) any solid, hazardous, dangerous or toxic chemical, material, waste or substance, within the meaning of and regulated by any Environmental Requirement, (iii)any radioactive material and any source, special or byproduct material as defined in 42 U.S.C. §2011 et seq. and any amendments or authorizations thereof, (iv) any asbestos-containing materials in any form or condition, (v) any polychlorinated biphenyls in any form or condition and (vi)petroleum, petroleum hydrocarbons or any fraction or byproducts thereof. “Hazardous Materials Activities” has the meaning set forth in Section5.27(d). “Improvements” means all improvements and fixtures included in a parcel of real property. “Income Tax” means any Tax based upon or calculated with respect to net income or profits, including a franchise tax the computation of which is based in whole or part upon net or taxable income. “Indemnified Party” has the meaning set forth in Section 7.6(a). “Indemnifying Party” has the meaning set forth in Section 7.6(a). “Independent Accounting Firm” shall mean Deloitte & Touche LLP or if the managing partner of their Dallas office should be unable or unwilling to designate a Person tobe the Arbitrator, another firm of independent accountants agreed upon by the Purchaser and the Sellers’ Representative, or failing such agreement, designated by agreement among the lead audit partners for the Company’s and the Purchaser’s respective independent accountants. “Inspection Period” has the meaning set forth in Section 6.9(a). “Intellectual Property” means all of the following, if any: (i) all patents, patent applications, and patent disclosures, together with all reissuances, continuations, continuations-in-part, revisions, extensions, and reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos, slogans, trade names, Internet domain names, and rights in telephone numbers and including all goodwill associated therewith, and all applications, registrations, and renewals in connection therewith, (iii) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (iv) all mask works and all applications, registrations, and renewals in connection therewith, (v) all trade secrets, (vi) all computer software, (vii) all advertising and promotional materials, and (viii) all copies and tangible embodiments thereof (in whatever form or medium). “IRS” has the meaning set forth in Section 5.24(b). “Knowledge” means (i) with respect an individual, that such individual is actually aware of that fact or matter or could reasonably be expected to discover or otherwise become aware of such fact or matter upon due inquiry, and (ii) with respect to a Person (other than an individual), that any individual who is serving as a director, officer, partner, executor, or trustee of that Person (or in any similar capacity) has, or at any time had, Knowledge of that fact or other matter as set forth in (i) above. -6- “Lease Agreement” has the meaning set forth in Section 2.5(o). “Leased Real Property” means all leasehold or subleasehold estates and other rights to use or occupy any land, buildings, structures, improvements, fixtures, or other interest in real property held by the Company, including the right to all security deposits and other amounts and instruments deposited by or on behalf of the Company thereunder. “Leases” means all leases, collocation agreements, subleases, or other occupancy agreements pursuant to which the Company occupies Leased Real Property, including all amendments, extensions, renewals, guaranties, with respect thereto, including the right to all security deposits and other amounts and instruments deposited by or on behalf of the Company thereunder. “Legal Requirement” means any federal, state, local, municipal, foreign, international, multinational or other constitution, law, ordinance, binding directive, principle of common law, code, regulation, statute or treaty (including without limitation, (i) the Communications Act of 1934, as amended, and the communications-related statutes of each state in which the Company or its Subsidiaries operates; (ii) the rules, regulations, orders, and policies of the FCC and State PUCs, (iii) any and all Universal Service Fund obligations, and (iv) the Communications Assistance to Law Enforcement Act). “Levelland Debt” shall mean any indebtedness of the Company or any Subsidiary incurred in connection with the Levelland Project, including Levelland RDUP Debt and any other indebtedness and the current portion thereof incurred and deposited into the Levelland Segregated Accounts. “Levelland Equity” shall mean the aggregate of all amounts, from whatever source derived (with the exception of any amounts of Levelland RDUP Debt), deposited or contributed by or on behalf of the Company, from time to time, into the Levelland Segregated Accounts, but not, in any event, to exceed $2,420,000.The application of the foregoing may result in the amount of the Levelland Equity exceeding the aggregate balance held in the Levelland Segregated Accounts on any measurement date. “Levelland Investment” shall mean any amounts held in accounts by the Company or any Subsidiary, but restricted for use in connection with the Levelland Project, or any other current asset of the Company that is restricted in its use or application to expenditures or other uses in connection with the Levelland Project. “Levelland Project” means the fiber optic network build-out project expected to be undertaken by the Company in Levelland and Smyer, Texas. “Levelland RDUP Debt” shall mean any indebtedness of the Company or any Subsidiary provided through the Rural Development Utilities Program. -7- “Levelland Segregated Accounts” shall mean any account or accounts held, owned or otherwise set aside by the Company or any Subsidiary containing funds that are restricted for use or application to expenditures in connection with the Levelland Project. “Liability” means any liability or obligation of whatever kind or nature (whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any liability for Taxes. “Lien” means any charge, claim, equitable interest, lien, mortgage, security interest, pledge, deposit, encumbrance, right of purchase, right of a vendor under any title retention or conditional sale agreement, or other arrangement substantially equivalent thereto. “Material Adverse Effect” or “Material Adverse Change” means, with respect to any Person, any effect or change that could reasonably be expected to be material and adverse to the business, assets, condition (financial or otherwise), operating results or operations of that Person, taken as a whole, or on the ability of that Person to conduct its business as the business is currently being conducted or to consummate timely the transactions contemplated hereby, excluding any such effect of change which (a) affects the economy generally or (b) affects the national, regional or local telecommunications industry as a whole and does not affect the Company materially differently from other companies in the same industry. “Material Agreements” has the meaning set forth in Section5.15. “Metro Tower” means that certain land and the 20 story building thereon commonly known as 1220 Broadway Street, Lubbock, Texas, together with the parcels of property owned by NTS Management which provide parking for such building and which are commonly known as 1220 Broadway Street, Lubbock, Texas79414, and together with the parcels owned by NTS Management, those parcels of real property leased by NTS Management, located in Lubbock, Texas at 1221 Main Street, 130110th Street, 1402 Main Street, 1220 Broadway and 1219 Broadway under the Parking Lot Leases. “Most Recent Balance Sheet” means the balance sheet contained within the Most Recent Financial Statements. “Most Recent Financial Statements” has the meaning set forth in Section 5.8. “Most Recent Fiscal Month End” has the meaning set forth in Section 5.8. “Net Purchase Price” has the meaning set forth in Section 2.2(b)(iv). “Non-Participating Shareholder” has the meaning set forth in Section 8.1. “Non-Participating Shareholders Holdback” has the meaning set forth in Section 2.2(a). “NTS Landlord” means Shareholder Value, Ltd, lessor under the NTS Headquarters Lease. -8- “NTS Management” means NTS Management Company, L.L.C., a Texas limited liability company, and a wholly-owned subsidiary of the Company. “NTS Properties” means NTS Properties, L.C., a Texas limited liability company and wholly owned Subsidiary of the Company that serves as the general partner of NTS Landlord. “Objections” has the meaning set forth in Section 6.9(b). “Ordinary Course of Business” means, with respect to any Person, the ordinary course of business consistent with past custom and practice (including with respect to quantity and frequency) or consistent with that Person’s existing budget and business plan for the current year. “Organizational Documents” means as applicable, the certificate of incorporation, articles of incorporation, bylaws, certificate of limited partnership, partnership or limited partnership agreement, articles of organization, certificate of organization, certificate of formation, regulations, operating agreement, joint venture agreement and each other Contract or instrument and any amendments to any of the foregoing (i)pursuant to which a Person is established and organized, or (ii)which establishes the governance of such Person. “Other Liabilities” shall mean all the liabilities, other than Current Liabilities, of the Company required to be included in the Company’s balance sheet in accordance with GAAP and consistent with the Company’s Financial Statements, including but not limited to the following accounts:(i) Performance Targets; (ii) Long Term Portion—City Bank; (iii) Equipment Loan—GE Capital, and (iv) Other Long Term Liabilities. “Owned Real Property” means all land, together with all buildings, structures, improvements, and fixtures located thereon, including all electrical, mechanical, plumbing and other building systems, fire protection, security and surveillance systems, telecommunications systems, computer, wiring, and cable installations, utility installations, water distribution systems, and landscaping, together with all easements, and other rights and interests appurtenant thereto (including air, oil, gas, mineral, and water rights). “Parking Lot Leases” means those leases by NTS Management of parking lots serving the Metro Tower. “Party” and “Parties” have the meanings set forth in the first paragraph of this Agreement. “Performance Targets” means all matters arising from or relating to designated performance guarantees, goals, targets, thresholds, formulas or the like under any Contracts for which the failure to attain or exceed may result in recourse against the Company, including but not limited to an adjustment to the remuneration that has been paid, is being paid or may be paid to the Company under such Contract. “Permits” means all federal, state, local and foreign governmental approvals, authorizations, certificates, filings, franchises, licenses, notices, permits and rights. -9- “Permitted Encumbrances” means: (i)all of the Company’s and its Subsidiaries obligations, including performance obligations, under the Contracts to which they are a party, (ii)the Legal Requirements applicable to the Company and its Subsidiaries and their respective assets and businesses, including those arising under the Communications Licenses, (iii)Taxes, assessments and other governmental levies, fees, or charges that are (A)not due and payable as of the Closing Date or (B)being contested in good faith and for which appropriate reserves have been established in accordance with GAAP and are included in the Company’s Financial Statements; (iv)mechanics’, material suppliers’, carriers’, warehousemans’, landlords’, and other similar liens incurred in the Ordinary Course of Business for amounts that are (A)not due and payable as of the Closing Date and for which appropriate reserves have been established in accordance with GAAP and are included in the Company’s Financial Statements; or (B)being contested in good faith and for which appropriate reserves have been established in accordance with GAAP and are included in the Company’s Financial Statements; (v)zoning, building codes and other land use Legal Requirements regulating the use, occupancy or improvement of any Owned Real Property or the activities conducted thereon which are imposed by any Governmental Authority having jurisdiction over such Real Property and are not violated by the current use or occupancy of such Real Property or the operation of the Company’s business as currently conducted thereon; (vi)easements, reservations, covenants, conditions, restrictions, encroachments, and other non-monetary Liens affecting title that do not impair the use or occupancy of such Real Property in the operation of the Company’s and its Subsidiaries respective business as currently conducted thereon or create any Liability; and (vii)the matters identified on Schedule1.1. “Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint stock company, a trust, a joint venture, an unincorporated organization, any other business entity, or a governmental entity (or any department, agency, or political subdivision thereof). “Pre-Closing Distribution”has themeaning set forth in Section 2.4(a). “Purchase Price” has the meaning set forth in Section 2.2(a). “Purchaser” has the meaning set forth in the first paragraph of this Agreement. “Purchaser Indemnified Party” has the meaning set forth in Section 7.4(a). “Purchaser Shareholder Consent” has the meaning set forth in Section 6.8(b). “Purchaser Shareholder Vote” has the meaning set forth in Section 6.8(b). “Purchaser’s Disclosure Schedules” has the meaning set forth in the first paragraph of ArticleIV. “Purchaser’s Offer”has the meaning set forth in Section 2.2(c)(i). “Purchaser’s Required Consents”has the meaning set forth in Section 4.3. “Real Property” has the meaning set forth in Section 5.13(b)(ix) -10- “Real Property Permits” has the meaning set forth in Section 5.13(c). “Required Consents” means the Company Required Consents, the Purchaser’s Required Consents, the Seller’s Required Consents and any consents of any Governmental Authority under any Legal Requirement reasonably deemed necessary by the Company or Purchaser to the consummation of the Contemplated Transactions. “Required Telecommunications Notices and Consents” has the meaning set forth in Section 3.3. “Sale of the Company” has the meaning set forth in Section 6.5. “SEC” means the U.S. Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Seller” or “Sellers” have the meanings set forth in the first paragraph of this Agreement. “Seller Indemnified Party” has the meaning set forth in Section 7.5(a). “Sellers” has the meaning set forth in the first paragraph of this Agreement. “Sellers’ Disclosure Schedules” has the meaning set forth in the first paragraph of ArticleIII. “Seller’s Pro-Rata Portion” has the meaning set forth in Section 7.8(d). “Seller Releasees” has the meaning set forth in Section 8.7(b). “Sellers’ Representative” has the meaning set forth in Section 2.2(f). “Seller’s Required Consents” has the meaning set forth in Section3.3. “Significant Customer Contracts” has the meaning set forth in Section 5.16(c). “State PUC” means any state public service or public utilities commission, or similar state regulatory agency or body that regulates the business of the Company or any of its Subsidiaries. “Subsidiary” means, with respect to any Person, any corporation, limited liability company, partnership, association, or other business entity of which (i) if a corporation, a majority of the total Equity Interest entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers, or trustees thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination thereof or (ii) if a limited liability company, partnership, association, or other business entity (other than a corporation), a majority of the partnership or other similar Equity Interests thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more Subsidiaries of that Person or a combination thereof and for this purpose, a Person or Persons own a majority ownership interest in such a business entity (other than a corporation) if such Person or Persons shall be allocated a majority of such business entity’s gains or losses or shall be or control any managing director or general partner of such business entity (other than a corporation).The term “Subsidiary” shall include all Subsidiaries of such Subsidiary. -11- “Survival Period” has the meaning set forth in Section 7.3. “Tax” or “Taxes” means any federal, state, local, or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental (including taxes under Code §59A), customs duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind whatsoever, including any interest, penalty, or addition thereto, whether disputed or not. “Tax Law” means any Legal Requirement directly or indirectly relating to Taxes. “Tax Return” means any return, declaration, report, claim for refund, information return, list or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. “TBOC” means the Texas Business Organization Code, including the Texas Business Corporations Act, as referenced therein, to the extent applicable under the circumstances. “Third Party” means any Person other than the Sellers, Purchaser, the Company, or any Affiliate thereof. “Third-Party Claim” has the meaning set forth in Section 7.6(a). “Transaction Documents” means this Agreement and all other agreements and documents entered into by one or more of the Parties as contemplated by or in connection with this Agreement. “Transaction Expenses” has the meaning set forth in Section 2.2(b)(i). “Working Capital” means the positive difference between the Current Assets and the sum of Current Liabilities and Other Liabilities of the Company. “Working Capital Target” means a positive $1,000,000. “Xfone Common Stock” means restricted shares of the Common Stock of Xfone, Inc., $0.001 Par Value. “Xfone Subscription Agreement” has the meaning set forth in Section 2.2(c)(i). 1.2References and Titles.All references in this Agreement to Annexes, Schedules, Articles, Sections, subsections, and other subdivisions refer to the corresponding Annexes, Schedules, Articles, Sections, subsections, and other subdivisions of this Agreement unless expressly provided otherwise.All references to cash or monetary amounts refer to U.S. Dollars only unless specifically stated to be in the currency of another government.Titles appearing at the beginning of any Articles, Sections, subsections, or other subdivisions of this Agreement are for convenience only, do not constitute any part of such Articles, Sections, subsections or other subdivisions, and shall be disregarded in construing the language contained therein.The words “this Agreement,” “herein,” “hereby,” “hereunder,” and “hereof,” and words of similar import, refer to this Agreement as a whole and not to any particular subdivision unless expressly so limited.The words “this Section,” “this subsection,” and words of similar import, refer only to the Sections or subsections, respectively, hereof in which such words occur.The word “including” (in its various forms) means “including without limitation”.Pronouns in masculine, feminine, or neuter genders shall be construed to state and include any other gender and words, terms, and titles (including terms defined herein) in the singular form shall be construed to include the plural and vice versa, unless the context otherwise expressly requires.Unless the context otherwise requires, all defined terms contained herein shall include the singular and plural and the conjunctive and disjunctive forms of such defined terms. -12- ARTICLE II CONTEMPLATED TRANSACTIONS. 2.1Transaction. On and subject to the terms and conditions of this Agreement, Purchaser agrees to purchase from the Sellers, and each of the Sellers agrees to sell, transfer, assign, convey and deliver to the Purchaser, all of the Company Shares owned of record by such Seller for the consideration specified below in this Article II. 2.2Purchase Price; Payment and Working Capital Adjustment. (a)At Closing, and subject to adjustment pursuant to Section 2.2(d), Purchaser agrees to pay to Sellers an aggregate amount (the “Purchase Price”) equal to Forty Two Million and No/100 Dollars ($42,000,000.00), plus the positive or negative difference between the Estimated Working Capital and the Working Capital Target, plus any Levelland Equity and less any Levelland Debt that is not Levelland RDUP Debt.In the event that the holders of less than all of the issued and outstanding Equity Interests shall be Sellers under this Agreement, the Purchaser shall set aside from the Net Purchase Price the Allocable Sale Price that would otherwise be attributable to such holders if they had become Sellers and the Purchaser will hold such amounts exclusively for distribution in accordance with Section 8.1 (the “Non-Participating Shareholders Holdback”).The Purchase Price shall be payable in cash as set forth in Section 2.2(b), subject to Section 2.2(c). (b)Subject to Section 2.2(a) with regard to Non-Participating Shareholders, the Net Purchase Price shall be allocated among Sellers in accordance with each Seller’s Allocable Share as set forth on Schedule 2.2(b) (in each case, the “Allocable Sale Price”).The Purchase Price will be subject to adjustment as provided in Section 2.2(d) and (e) and in Article VII below.The Purchase Price will be paid as follows: (i)The Purchaser shall pay, on behalf of the Company and the Sellers, all unpaid fees and expenses owed or to be owed by the Company or the Sellers to their attorneys, accountants, brokers, financial advisors and other representatives in connection with the transactions contemplated by this Agreement (the “Transaction Expenses”) by wire transfer of immediately available funds to the accounts designated by the recipients thereof.The Sellers will advise the Purchaser in writing of the amount of and related wire transfer information with respect to the Transaction Expenses at least two (2) Business Days prior to the Closing. -13- (ii)Subject to Section 2.2(c), the Purchaser shall deliver to the Escrow Agent an amount of cash and shares of Xfone Common Stock with an aggregate value equal to fifteen percent (15%) of the Purchase Price (which in no event for the purposes of determining the Escrow Amount shall be less than Forty Two Million and No/100 Dollars ($42,000,000.00) (the “Escrow Amount”) to be held under the Escrow Agreement to secure Sellers’ obligations under Section 2.2(d) and (e) and Article VII. (iii)Subject to Section 2.2(c), the Purchaser shall pay the remaining balance of the Purchase Price (i.e., the Purchase Price minus the Transaction Expenses minus the Escrow Amount) (the “Net Purchase Price”) less the Non-Participating Shareholders Holdback via wire transfer of immediately available funds and/or the delivery of shares of Xfone Common Stock to each Seller in an amount equal to such Seller’s Allocable Sale Price. (c)i)Purchaser may offer to the Sellers (the “Purchaser’s Offer”) the opportunity to reinvest all or part of their Allocable Sale Price in Xfone Common Stock and such offers shall be made no later than twenty (20) Business Days after the date of this Agreement.Any Seller who wishes to reinvest all or part of its Allocable Sale Price in Xfone Common Stock may do so by giving written notice to the Purchaser within the time frame set out in the Purchaser’s offer but in no event later than twenty (20) days following the date of the Purchaser’s offer (the “Election Period”).Such notice shall include what percentage of such Seller’s Allocable Sale Price it elects to reinvest in Xfone Common Stock and shall include a subscription agreement duly executed by the Seller in substantially the form set forth in the Purchaser’s Offer (the “Xfone Subscription Agreement”).The Purchaser will advise the Sellers in writing of the portion of the Net Purchase Price and the portion of each Seller’s Allocable Sale Price being reinvested in Xfone Common Stock by all Sellers within in five (5) Business Days after the expiration of the Election Period.The number of shares of Xfone Common Stock to be delivered at Closing to each electing Seller pursuant to the terms of the Xfone Subscription Agreements shall be determined by dividing such portion of the Allocable Sale Price such Seller has elected to reinvest in Xfone Common Stock by ninety-five percent (95%) (or such lesser percentage as provided in Purchaser’s Offer) of the average closing price on the American Stock Exchange (the “AMEX”) of the Xfone Common Stock for the ten (10) consecutive trading days preceding the trading day immediately prior to the Closing Date and rounding the result to the nearest whole share.In the event that Sellers elect in the aggregate to have more than the allowed thirty percent (30%) of the Purchase Price reinvested in Xfone Common Stock, then the number of shares of Xfone Common Stock to be issued to each electing Seller shall be ratably reduced, based on the number of shares of Xfone Common Stock requested to be issued to such participating Seller as compared to the number of shares of Xfone Common Stock requested to be issued to all participating Sellers.On the day prior to Closing, Schedule 2.2(b) shall be amended to reflect, on a Seller by Seller basis, the portion of the Seller’s Allocable Sale Price that shall be payable in cash and the number of shares of Xfone Common Stock that shall constitute the remaining non-cash portion of such Seller’s Allocable Sale Price. -14- (ii)At Closing, the shares of Xfone Common Stock issued to the Sellers shall be registered by the transfer agent of Purchaser in the names of the recipients as reflected in the Xfone Subscription Agreements.On or prior to the Closing, the Purchaser shall apply to list all of the shares of Xfone Common Stock issuable hereunder on the AMEX and AMEX shall have approved such listing application subject only to official notice of issuance.The Purchaser hereby agrees to use commercially reasonable efforts to maintain the listing of the Xfone Common Stock on the AMEX and will comply in all material respects with the Purchaser’s reporting, filing and other obligations under the AMEX rules. (d)Not later than the 45th Business Day following the Closing, or the 5th Business Day following the determination by the Arbitrator of the Working Capital and any difference between the Working Capital and the Estimated Working Capital in accordance with the provisions of Section 2.2(e), the Purchaser shall pay to the Sellers, as an addition to the Purchase Price, an amount equal to their respective Allocable Shares of the positive difference, if any, between the Working Capital as of the Closing Date and the Estimated Working Capital and the Sellers shall pay to the Purchaser, as a reduction in the Purchase Price, their respective Allocable Shares of the negative difference, if any, between the Working Capital as of the Closing Date and the Estimated Working Capital.The Purchaser shall make payments contemplated hereunder by the wire transfer of immediately available funds or Xfone Common Stock, as applicable, and the Sellers’ obligations hereunder shall be satisfied by application of funds or Xfone Common Stock, as applicable, from the Escrow Amount. (e)(i)On the day preceding the Closing, the Company shall deliver to the Purchaser a balance sheet of the Company as of such date, prepared in a manner consistent with the Most Recent Financial Statements, together with a calculation of the Estimated Working Capital and the result obtained by subtracting the Working Capital Target from the Estimated Working Capital, and such amounts shall be utilized to calculate the Purchase Price for the purposes of the Closing.Not later than the 30th Business Day following the Closing, the Purchaser shall deliver to the Sellers a balance sheet of the Company as of the Closing Date, prepared in a manner consistent with the Most Recent Financial Statements, together with a calculation of the Working Capital as of the Closing and any amounts to be paid by Purchaser or Sellers, as the case may be, pursuant to Section 2.2(d).If the Sellers shall agree with the Purchasers’ balance sheet and calculation of the Working Capital and any amounts to be paid, such amounts shall be paid as adjustments to the Purchase Price in accordance with Section 2.2(d).If the Sellers shall disagree with the Purchaser’s balance sheet or any of such calculations, the Parties shall use commercially reasonable efforts to resolve such disagreements by negotiations between the Sellers’ Representative and the President of the Purchaser within fifteen (15) Business Days of receipt of Purchaser’s calculation.In the event that the Sellers’ Representative and the President of the Purchaser shall be unable to agree on the matters contemplated in the preceding sentence, they shall submit to binding arbitration of such matters by the managing partner of the Dallas office of the Independent Accounting Firm, or such Person as he or she shall designate (the “Arbitrator”).The Arbitrator shall be provided with such information as he or she shall request of the Sellers’ Representative and the President of the Purchaser, and shall then prepare a balance sheet for the Company as of the Closing Date, with such preparation to be consistent with the methodologies used to prepare the balance sheet in the Most Recent Financial Statements, and shall further calculate the Working Capital and the positive of negative difference, if any, thereof from the Estimated Working Capital.The Arbitrator shall not consider whether any Party has breached any representation or warranty, or adjust the balance sheet to be prepared or the Working Capital or the Estimated Working Capital to account therefore, such remedies being exclusively governed by Article VII but shall advise the Parties of any such matters.The determination of the Arbitrator shall be made within sixty (60) days after being selected and shall be binding upon the Parties, who shall share equally the fees and expenses of the Arbitrator and shall further indemnify, defend and hold harmless the Arbitrator from any claim by any such Party or their respective Affiliates arising from or related to the transactions contemplated in this Section 2.2(e).Neither the Arbitrator nor his or her Affiliates shall be liable to any Party, or any Third Party, for any act or failure to act, other than for gross negligence or intentional misconduct.WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, NEITHER THE ARBITRATOR NOR HIS OR HER AFFILIATES SHALL BE LIABLE FOR CLAIMS OR DAMAGES ARISING FROM OR RELATED TO HIS OR HER OWN NEGLIGENCE. -15- (ii)The Purchaser will cause the Company to grant the Sellers’ Representative and its accountants, lawyers and representatives access at all times during normal business hours to (and shall be allowed to make copies of) the books and records of the Company and the Subsidiaries and to any personnel reasonably requested by such Persons, in each case in connection with the final determination of the Working Capital and the corresponding adjustment of the Purchase Price or any dispute relating thereto.The Parties hereto agree that the procedure set forth herein with respect to the calculation of the Working Capital and the corresponding adjustment of the Purchase Price provided herein, are not intended to permit the introduction or application of different accounting methods, standards, policies, practices, classifications, estimation methodologies, assumptions, procedures or a different level of prudence for purposes of determining the Working Capital and the corresponding adjustment of the Purchase Price from those used to prepare the Company’s Financial Statements. (f)A committee consisting of Chris Chelette, Robert Healea and Kevin Buxkemper and their respective designees (the committee being referred to herein as the “Sellers’ Representative”) hereby is appointed, authorized, and empowered to act, on behalf of each Seller, in connection with this Agreement and the Escrow Agreement and such committee shall act on the affirmative vote of a majority of members of such committee. In the event that any action or decision shall be required of the Sellers under this Agreement or the Escrow Agreement, each of the Sellers agrees to act as determined by the vote of the Sellers holding a majority of the Allocable Shares of all Sellers, as determined by the Sellers’ Representative in its discretion.The Purchaser shall be entitled to rely, without further inquiry, upon statements by the Sellers’
